                          Case 5:14-cv-00123-gwc Document 56 Filed 08/22/19 Page 1 of 2




                                                   UNITED STATES DISTRICT COURT
                                                             [.OR THE
                                                       DISTRICT OF VERMONT


                           RHONDA TAYLOR, individuallY and as
                           Representative of the estate of
                           MACADAM LEE MASON, by and
                           Through its ADMINISTRATRIX,
                           RHONDA TAYLOR,
                                                 Plaintiffs

                                  V                                                  Civil No. 1:14-cv-123

                           VERMONT STATE SENiOR TROOPER
                           DAVID SCHAFFER, in his individual and official
                           Capacities; VERMONT STATE POLICE DET.
                           SGT. DAVID ZORN, in his individual and official
                           Capacities; COL. THOMAS L'ESPERANCE,
                           COMMANDER OF THE VERMONT STATE
                           POLICE, in his individual and official capacities;
                           And COMMISSIONER KEITH FLYNN, in his
                           Individual and official capacities,
                                              Defendants

                                                              F'OR DISMISSAL WITH PRE.TUDICE

                                  it is hereby   stipulated and agreed that all claims between Plaintiff, the

                           ESTATE OF MacADAM LEE MASON, and Defendants, VERMONT STATE SENIOR

                           TROOPER DAVID SCHAFFER, VERMONT STATE POLICE DET. SGT. DAVID

                           ZORN, COL. THOMAS L'ESPERANCE, COMMANDER OFTHE VERMONT STATE

                           POLICE, and COMMISSIONER KEITH FLYNN, are settled and the parties hereby

                           move, pursuant to Fed.R.Civ.P. Rule 41(a), to dismiss the above-entitled cause

                           with   prejudice.                                                                 \
                                  Dated at Barre, county of washington, state of Vermont this     Aa*
   VALSANGIACOMO,
DETORA & MCQUESTEN EC
     P O, gOX 6e5
 BARRg, VERMONT O554.I
     goa-476-4t   €   t
                             Case 5:14-cv-00123-gwc Document 56 Filed 08/22/19 Page 2 of 2




                               day of August, 2OL9.


                                                                 ste V.                Jr., Esquire
                                                             Attorney for


                                      Dated at Montpelier, County of Washington, State of Vermont

                               day of August, 201'9


                                                             David Mclean, es$*iff
                                                             Attorney for Defendants


                               SO'ORDERED


                               Date                          Presiding Judge




   VALSANGIACOMO,
BETONA & MCQUESTEN P.6.
      P,   O. B{rX U26

 EARRET VERMONT      O554t
      aoe476-4t Fr
